Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
    Applicant’s amendment in the reply filed on 9/27/2021 is acknowledged, with the cancellation of Claims 6, 18, 26, 27, 30-32; and the additional newly added Claims 46-49.  Claims 1, 2, 4-5, 8, 10-12, 17, 20, 25, 34, 37, and 42-49 are pending. Claims 34 and 37 are withdrawn. Claims 1, 2, 4-5, 8, 10-12, 17, 20, 25, 34, 37, and 42-49 are examined on the merits.
  Any rejection that is not reiterated is hereby withdrawn.

Claim Rejections –35 USC § 112, 1st New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 49 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  
This is a new rejection necessitated by the Applicant’s amendment filed on 9/27/2021.
Claim 49 recites “The composition of claim 1, wherein no active agent is released during the period of time between the burst release of the one or more sleep promoting active agents from the outer burst release layer and the delayed sustained release of the one or more sleep quality active agents from the inner sustained release layer”. However, the specification fails to provide any support regarding the description of “wherein no active agent is released during the 



           Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 10, 11, 17, 44, and 46-48 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
This is a new rejection necessitated by the Applicant’s amendment filed on 9/27/2021.
Claim 8 recites “The composition of claim 1, further comprising one or more next day active agents to promote the maintenance of normal circadian rhythms, provide a nutrient for the production of endogenous sleep promoting active agents, and combinations thereof”. The recitation is confusing, because claim 1 uses “a multilayer particle consisting essentially of” 
 Claim 10 recites “The composition of claim 1, wherein at least about 90% of the sleep promoting active agent is released within about 30 minutes”. The recitation is confusing, because claim 1 recites “an immediate burst release of the one or more sleep promoting active agents within about 30 minutes of administration”, which implies that 100% of the sleep promoting active agent is released within about 30 minutes, therefore, claim 10 does not further limit claim 1.
Claim 11 recites “The composition of claim 1, wherein at least about 90% of the sleep quality active agent is released within about 6 hours of administration”. The recitation is confusing, because claim 1 recites “delayed release of the one or more sleep quality active agents from about 1 hour to about 6 hours after administration”, which implies 100% sleep quality active agent is released with 6 hours, therefore, claim 11 does not further limit claim 1.
Claim 17 recites “The composition of claim 1, wherein the one or more sleep promoting active agents are dispersed in a second polymeric binder.” The recitation is confusing, because claim 1 uses “a multilayer particle consisting essentially of” language, which precludes “comprising a second polymeric binder”, thus claim 17 does not further limit claim 1.

Claim 46 recites “The composition of claim 1, wherein the composition further comprises a layer comprising one or more sleep recovery active agents, wherein upon administration to a subject there is delayed release of the one or more sleep recovery active agents”. The recitation is confusing, because claim 1 uses “a multilayer particle consisting essentially of” language, which 
Claim 44 recites “wherein the inner sustained release layer releases the one or more sleep quality active agents from about 1 hour to about 6 hours after administration, over a period of at least 2 hours when the particle is administer to a subject”. The recitation is confusing, as the two recited time frames contracting each other, as “a period of at least 2 hours when the particle is administer to a subject” does not include 1-2 hours after administration. 
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 
All other cited claims depend directly or indirectly from rejected claims and are, therefore, also, rejected under U.S.C. 112, second paragraph for the reasons set forth above.


Claim Rejections –35 USC § 112, 4th

The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the following paragraph, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 10, 11, 17, and 46-48 is/are newly rejected under 35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.
This is a new rejection necessitated by the Applicant’s amendment filed on 9/27/2021.

 Claim 10 recites “The composition of claim 1, wherein at least about 90% of the sleep promoting active agent is released within about 30 minutes”. However, claim 1 recites “an immediate burst release of the one or more sleep promoting active agents within about 30 minutes of administration”, which implies that 100% of the sleep promoting active agent is released within about 30 minutes, therefore, claim 10 does not further limit claim 1.
Claim 11 recites “The composition of claim 1, wherein at least about 90% of the sleep quality active agent is released within about 6 hours of administration”. However, claim 1 recites “delayed release of the one or more sleep quality active agents from about 1 hour to about 6 hours after administration”, which implies 100% sleep quality active agent is released with 6 hours, therefore, claim 11 does not further limit claim 1.
Claim 17 recites “The composition of claim 1, wherein the one or more sleep promoting active agents are dispersed in a second polymeric binder.” However, claim 1 uses “a multilayer particle consisting essentially of” language, which precludes “comprising a second polymeric binder”, thus claim 17 does not further limit claim 1.
Claim 46 recites “The composition of claim 1, wherein the composition further comprises a layer comprising one or more sleep recovery active agents, wherein upon administration to a subject there is delayed release of the one or more sleep recovery active agents”. However, claim 1 uses “a multilayer particle consisting essentially of” language, which precludes further 
All other cited claims depend directly or indirectly from rejected claims and are, therefore, also, rejected under U.S.C. 112, fourth paragraph for the reasons set forth above.


Claim Rejections –35 USC § 102/103


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 25, and 42-48 are newly rejected under 35 USC § 102 (b) as being anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Clement et al (US 2008/0254121 A1).  
This is a new rejection necessitated by the Applicant’s amendment filed on 9/27/2021. 
Valerian root extract for slow-release up to about 45-minutes; a second-layer comprising about 0.5 mg Melatonin, about 75.0 mg deodorized Valerian root extract (thus sleep quality active agents, thus 34.8% (75 mg/ total weight of 215 mg = 34.8%, thus claim 20 is met, thus claim 42 and 43 are met), 0.006 mg Methylcobalamin (thus a form of Vitamin B12, thus sleep recovery active agents, thus claims 46-48 are met), about 5.0 mg Eclipta alba whole plant extract and about 1.0 mg Nardostachys jatamansi for delayed-release for about 2-hours; and an inner-core comprising about 1.0 mg Melatonin, about 100 mg Lemon balm extract (thus a second sleep quality active agent, thus claim 5 is met)  and about 2.0 mg Mesua ferrea plant powder (thus claim 8 is met) for delayed- and slow-release from about 4-hours to about 6-hours (thus overlaps with the claimed 1-6 hours and 2-5 hours) [0037]. Clement et al teach the outer coating 10 as applied to the solid dosage form dissolves within 1 minute following oral administration (thus an immediate burst release within about 30 minute of administration, thus claim 10 is met), thus constituting an immediate-release profile. The first layer 12 begins to dissolve within about 60 seconds following administration to a mammal and is completely dissolved within about 2-hours following administration. The second-layer 14 begins to dissolve following the dissolution of the first-layer 12 at about 2-hours from the point of administration and is completely dissolved within about 4-hours following administration (thus claim 12 is met). The inner-core 16, begins to dissolve following the second-layer 14 at 4-hours following administration and is completely -hours following oral administration to a mammal (thus claim 11 is met; thus claims 1, and 25 are met; it is inherent that the delay release from the control layer is osmotically controlled). The interconnection of the dissolution profiles of the components of the present invention in this embodiment forms a multi-phase temporal release profile [0025].
Clement et al teach Excipients may be used in the present invention as are commonly known in the art and may be employed for the purposes of fillers and binding agents (thus the claimed polymer binder) [0024]. The different dissolution rates are achieved in the present invention through the use of various excipients or erosion polymers combined with the degree of compression [0028] (thus claims 17 and 18 are met).
	        Clement et al teach a nutritional supplement to aid in achieving a restful night's sleep in the form of a caplet to be consumed before bedtime. The nutritional supplement consists of the following: [0042] An outer-coating comprising about 1.0 mg fine-milled Melatonin for immediate release; a first-layer comprising about 2.0 mg Melatonin, about 300 mg of lemon balm extract (Melissa officinalis), about 500 mg of Tryptophan (thus the claimed L-tryptophan, thus claim 4 is met), about 120 mg of Hops extract (Humulus iupulus), and about 50 mg of Griffonia simplicfolia for slow-release for up to about 2-hours after administration; a second-layer comprising about 1.5 mg Melatonin, about 2.0 mg of Mesua ferrea plant powder, and about 1.0 mg Nardostachys jatamansi for delayed-release between about 2-hours and 4-hours after administration; and an inner-core comprising about 0.5 mg Melatonin, about 30 mg of methylcobalamin and about 1.0 mg of Catnip flower powder (Nepeta cataria) for delayed- and slow-release between about 4-hours to about 6-hours after administration. 
              Clement et al teach as used herein, the terms "fine-milled" and/or "fine-milling" refer to the process of micronization. Micronization is a mechanical process which involves the particle, thereby resulting in a reduction in the size of said particle [0021] (thus the claimed particles).
	        As discussed above, the cited references disclose Multi-layer melatonin composition. Although the cited reference does not explicitly teach the claimed wording in one paragraph, the multi-layer melatonin composition contains the claimed component with releasing time overlaps with the claimed ranges. Consequently, the claimed composition appears to be anticipated by the references. 
In the alternative, even if the claimed composition is not identical to the referenced method with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced composition is likely to inherently possess the same characteristics of the claimed composition particularly in view of the similar characteristics which they have been shown to share. Thus, the claimed composition would have been obvious to those of ordinary skill in the art with the meaning of U.S.C. 103. 
Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary. 
With respect to the art rejection above, please note that Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ method differs and, if so, to what extent, from that of discussed references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants. 




Conclusion
             Claims 1, 2, 4, 5, 12, and 20 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Qiuwen Mi/
Primary Examiner, Art Unit 1655